Citation Nr: 0701110	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-10 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim as to whether the appellant is a veteran for purposes 
of establishing basic eligibility for VA benefits.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The claimant/appellant alleges service during WWII.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 determination by the Manila RO.   


FINDINGS OF FACT

1. An unappealed Board decision in March 2004 denied the 
appellant's claim seeking basic eligibility for VA benefits 
based on a finding that he had no recognized military service 
with the Armed Forces of the United States.   

2. Evidence received since the March 2004 decision either 
duplicates or is cumulative to evidence then of record; does 
not tend to show that the previous certification of the 
appellant's nonservice was erroneous or provide new 
information warranting a request for recertification of 
service; and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the March 2004 decision is not new 
and material, and the claim of basic entitlement to VA death 
benefits may not be reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply to the 
underlying issue in this case of whether the appellant had 
qualifying service to establish eligibility for VA benefits.  
The record includes service department verification of the 
appellant's service.  Because qualifying service and how it 
may be established are outlined in statute and regulation and 
because service department certifications of service are 
binding, the Board's review is limited to interpreting the 
pertinent law and regulations.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  The Court has recognized that enactment 
of the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231- 32 (2000).

As the VCAA does not apply to the underlying claim, by 
extension, it does not apply to a claim to reopen the 
underlying claim.  In the March 2004 Board decision the 
appellant was advised of what type of evidence was necessary 
to substantiate his claim (i.e. a document or documents 
demonstrating qualifying service that were issued by the 
Service Department and that are genuine and accurate or 
information that would provide a basis for seeking 
recertification of service from the Service department); in 
essence, in a claim to establish basic eligibility, the same 
evidence is necessary to reopen.  Thus, while he was not 
provided a specific letter outlining the requirements to 
reopen (See Kent v. Nicholson, 20 Vet. App. 1 (2006)), he had 
actual notice of the requirements.  

II.  Facts and Analysis

The March 2004 Board decision denied the appellant's claim 
based on a finding that he had no recognized service with the 
Philippine Army in the service of the Armed Forces of the 
United States.  He did not appeal the decision and it is 
final.  See 38 U.S.C.A. § 7104.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  
However, a claim on which there is a final decision may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in March 
2004), and the new definition applies.  "New" evidence means 
existing evidence not previously submitted to agency decision 
makers. "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 

VA Compensation and Pension Benefits are payable to veterans 
who meet evidentiary & qualifying requirements, and their 
dependents/survivors.  38 U.S.C.A. §§ 1110, 1310, 1311, 1521, 
1541. "Veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).   

For the purpose of establishing veteran status and 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) the evidence is a document issued by the 
service department; (2) the document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  When the claimant 
does not submit evidence of service or the evidence does not 
meet the requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203(a)(c); see also 38 C.F.R. § 3.41.  

With regard to Philippine service, certifications by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. §§ 3.40, 
3.41; Duro v. Derwinski, 2 Vet. App. 530 (1992).  

Evidence of record at the time of the March 2004 rating 
decision included Philippine Army documentation of the 
appellant's military service and discharge, a 1944 United 
States Army enlistment record showing that he was inducted in 
the 121st infantry of the U.S, Army, affidavits from fellow 
Philippine Army personnel, a February 1946 affidavit of 
Philippine Army Personnel from the appellant reporting that 
he sustained a shrapnel wound in February 1945 and received a 
Purple Heart medal,  the appellant's own statements 
pertaining to his service, and July 1979 and June 2002 
Service Department certifications showing that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the United States Armed Forces.  

Evidence received since the March 2004 decision includes 
resubmissions of a number of the documents listed above and 
the transcript of a hearing at the RO in August 2004.  At the 
hearing the appellant displayed a Purple Heart medal which he 
claimed was awarded for a February 1945 shrapnel wound.  His 
representative presented a more legible copy of the May 1944 
U.S. Army enlistment record, which more clearly showed that 
his induction oath was sworn before G.M. Barnett, a U.S. Army 
major.  

The evidence received since the March 2004 decision either is 
not new, or is not the type of evidence that is necessary to 
show that the appellant had recognized military service.  The 
resubmitted records are obviously not new as they were 
previously submitted.  The hearing testimony and the clearer 
copy of the induction record, are not the type of evidence 
necessary to establish qualifying service.  Neither is a 
document issued by the Service Department.  See 38 C.F.R. § 
3.203(a).  Neither provides new information that would 
warrant seeking Service department re-certification of the 
claimant's alleged service.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).  

In summary, what the appellant seeks at this time, in 
essence, is a readjudication of his claim to establish 
veteran status is a readjudication of that matter based on 
the same record as the Board considered in March 2004.  The 
evidence received since the March 2004 Board decision is 
cumulative, is not the type of evidence required by 
regulation to show that he had qualifying service, does not 
raise a reasonable possibility of substantiating the claim, 
and is not new and material.   


ORDER

The appeal to reopen the claim seeking basic eligibility for 
VA benefits is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


